Citation Nr: 1642724	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether a July 10, 1953 Board of Veterans' Appeals (Board) decision, which denied entitlement to service connection for bilateral uveitis should be revised or reversed on the grounds of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to March 1946.

This matter comes before the Board on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran appealed, and in December 2014, the Board denied the claim.   

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In June 2016, the Court issued an Order and a Memorandum Decision that vacated the Board's December 2014 decision at to this issue.

In July 2014, the Veteran was afforded a Board hearing, held by the undersigned.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision dated in July 1953, the Board denied service connection for chronic uveitis with defective vision.    

2.  The Board's July 1953 decision was not based on CUE as it represented reasonable applications of the known facts to the law then in existence; the factual evidence and medical evidence of record was insufficient to show that the Veteran was entitled to service connection for bilateral uveitis.
CONCLUSION OF LAW

The July 1953 Board decision, which denied service connection for chronic uveitis with defective vision, is not clearly and unmistakably erroneous; the decision is final.  See 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014 & Supp. 2015); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the Board's July 1953 decision, which denied service connection for bilateral uveitis, was based on clear and unmistakable error.  He argues that at the time of the Board's decision, he had provided written testimony from several medical professionals who supported his claim, and that VA failed to offer any expert testimony in rebuttal.  He also argues that VA erroneously overlooked material facts of record, including medical opinions in support of his claim, and that the Board did not follow appropriate rules when finding that his uveitis did not have its onset sufficiently proximate to the date of discharge.  See Veteran's claim, dated May 29, 2013; Veteran's notice of disagreement, received in August 2013;Veteran's appeal (VA Form 9), received in March 2014.

At his Board hearing, held in July 2014, the Veteran testified to the following: he was stationed in Sasebo, Japan, 83 days after the bomb was dropped on Nagasaki.  He began to experience joint symptoms three weeks after leaving Japan, while still serving on active duty.  These same symptoms, although more intense, and to include mouth sores, re-appeared immediately following active service when attending the University of Maryland.  In March of 1951, his eye problems began.  He did not carry a diagnosis of arthritis to this day.  

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44. 

In a rating decision, dated in May 1951, the RO denied the Veteran's claim for service connection for polyarthritis and uveitis.  The RO subsequently affirmed its denial of the claim for uveitis in rating decisions dated in July 1951, March 1952 and March 1953.  

The Veteran appealed the March 1952 decision, and in July 1953, the Board denied the claim.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b).

The evidence of record at the time of the Board's July 1953 decision included the Veteran's service treatment records.  The Veteran's enlistment examination report, dated in November 1943, did not contain any relevant complaints or diagnoses, and showed that his vision was 20/20, bilaterally.  In March 1945, he passed a night vision test.  Beginning on January 26, 1946, he was hospitalized for six days for complaints of a three-day history of abdominal pain.  Lab reports were essentially negative for appendicitis.  His treatment included bed rest and Penicillin.  His pain was noted to have subsided by January 29th.  There was no diagnosis.  A "health record," covering treatment between June 1945 and March 1946 (primarily while aboard the USS LST 1148), noted treatment as follows: abdominal pain (six days in January 1946), dermatitis of the feet (one treatment), dermatitis of the back (one treatment), trichophytosis of the feet (two treatments), an abrasion of the genitourinary system (one treatment), a sunburn of the legs (one treatment), a first-degree burn of the palm of the left hand (one treatment), tinea of the crotch (two treatments), acute tonsillitis (one treatment), constipation (one treatment), and a finger wound (one treatment).  The report also noted treatment at a hospital in New Orleans in March 1946 for genitourinary symptoms.  A March 15, 1946 dental report noted that his general oral condition was "good"; there were no findings of ulcers or sores.  The Veteran's separation examination report, dated in March 1946, noted that his personal history was "NMIS" (presumably "nothing major in service," although this is not clear).  It showed that his eyes, spine and extremities, and abdomen and pelvis, were "N" (normal), and that his vision was 20/20, bilaterally.    

Following separation from service, the medical evidence showed that the Veteran was surgically treated for a pilonidal sinus by VA in December 1948.  

A VA hospital report, covering treatment provided between June and September of 1950, noted treatment for a 17-month history of ulcers of the mouth, face, neck and genitourinary system.  He also reported a four-month history of progressive diminution of vision.  A June 1950 report contained an impression of acute disseminated choroiditis, bilateral, possible brucellosis.  There was also a provisional diagnosis of possible Behcet's syndrome.  The report noted erythema, Stevens-Johnson disease, and Behcet's syndrome.  A physician stated, "I believe all the above are one and the same."  The reports also note optic neurititis, acute uveitis.  

A report from Dr. H.F., dated in November 1950, stated that the Veteran had received initial treatment at Ohio State University in October 1950 for complaints of a three-day history of an intensely painful right eye, excess tearing, and extreme sensitivity to light.  The report noted that the Veteran reported the following: during service, between June 1945 and March 1946, he began to having pain and swelling of the ankle joints, which he attributed to long hours of standing.  Soon after the onset of his symptoms, he had a spreading cellulitis of the legs adjacent to the ankles.  His ship's pharmacist's mate gave him hot fermentations. A few weeks after his ankle symptoms began, he had pain and swelling of his knee joints, which subsided after a few days.  His ankle symptoms have persisted.  He had about a one-year history of right shoulder pain and tenderness, and an enlarged joint in his right third finger; he indicated he also had knee symptoms.  He had painful nodules on his tongue in January 1949, and an eye condition with an onset in March 1950.  The diagnoses were non-granulatomous anterior and posterior uveitis (right eye), acute anterior non-granulatomous uveitis, optic neuritis, and poly arthritis of ankles, knees, and right third finger.  Dr. H.F. concluded, "It is believed that the uveitis in this case has its origin form the arthritic condition of the patient."  

A report from Dr. W.M., dated in January 1951, noted that the Veteran had aphthous stomatitis during the last three months of 1949, that had been resistant to treatment, swelling of the right knee and right ankle in March 1950, following a minor injury, and a recurrence of his stomatitis as of June 1950.    

A VA hospital report, dated in April 1951, noted a reported history as follows: the Veteran had bilateral painful ankle swelling beginning in June 1945, with a dull ache in the right leg.  His symptoms gradually subsided after a few weeks.  In 1946, there was a recurrence of scattered furuncles on the upper back and shoulders.  These symptoms were intermittent that year.  In 1947, he had frequent headaches.  In 1948, he underwent removal of a pilonidal cyst, after which his headaches completely stopped, and his furuncles regressed temporarily.  Beginning in January 1949, he had painful vesicles and furuncles at the back, shoulders, and face.  Thereafter, he had joint symptoms in his right shoulder and right third finger.  In March 1950, he had visual disturbances in the left eye, and in June 1950, a definite impairment in vision in the right eye.  Following hospitalization between June and September 1950, he was diagnosed with Johnson-Stevens disease.  He had only a temporary improvement in his symptoms.  In October 1950, he was diagnosed with bilateral uveitis and a left optic neuritis, and polyarthritis.  The diagnoses noted uveitis, chronic, with marked loss in vision, etiology unknown, rheumatoid arthritis of the right knee and right middle finger, stomatitis and gastritis, and furunculosis.  

A report from Dr. G.S., dated in April 1951, contained diagnoses of chronic uveitis, aphthous ulcers of the mucous membranes and skin, and recurrent arthritis of the knee.  Dr. G.S. concluded that "this is a clear cut case of Behcet's syndrome," and that, "If this is so, it undoubtedly had its onset with the arthritis while the patient was in the service.  It is my impression that this uveitis is definite [sic] service connected."  

A report from Dr. S.G., dated in June 1951, showed that he stated that the Veteran has anterior and posterior uveitis involving both eyes that "is intimately associated with his systemic disorder, namely; migratory poly arthritis, stomatitis, and periodic febrile episodes."

A December 1951 VA examination report for aid and attendance or housebound status appears to have been performed in error.  The report noted that the Veteran reported being blind in his right eye and having very little vision in his left eye.  

A statement from Dr. W.M., dated in January 1953, showed that he stated he had been treating the Veteran for "a couple of years."  Dr. W.M. noted a history of acute attacks of gastrointestinal problems, and right lower abdominal pain, and a moderate temperature beginning in 1945, with his attacks subsiding in each case prior to reaching proper medical facilities.  Following separation from service, the Veteran developed knee effusion, and then aphthous stomatitis, followed by corneal ulcers and a very marked impairment of vision, with VA hospitalization.  He had attacks of right lower quadrant pain in the winter of 1951, with an appendicitis in June 1952.  His appendix indicated a history of previous attacks of appendicitis.  Dr. W.M. concluded, "The type of trouble that he had during his hospitalization in the Veterans Hospital has always been considered to be due to some focus of infection, and thus far the appendix is the only proved source of trouble, and since its removal his trouble with his eyes and his mouth have markedly improved.  All this would lead us to the conclusion that his recurrent appendicitis beginning in 1945 while he was in the service should definitely be considered as a source of his later disease processes involving his mouth and eyes.  Because of this it is my opinion that his disease should be considered a 'service connected' disability."  

Several lay statements, from the Veteran's spouse, and Mrs. W.B., were of record. 

The Veteran's spouse stated that he complained of symptoms that included bad feet and swollen ankles prior to separation from service.  Following separation from service, he also had backaches and headaches, followed by occasional mouth ulcers in 1949, and visual symptoms in 1950.  

Mrs. W.B. stated that she met the Veteran in March 1946, immediately after his separation from service, and that she "first knew of his illness in the summer of 1948" following his hospitalization (for a pilonidal cyst), and that since then "he hasn't been at all well."         

A statement from B.N., dated in September 1951, showed that he stated that he had been a pharmacist's mate aboard the U.S.S. LST 1148 between 1945 and 1946, and had treated the Veteran for swollen ankles and aching feet, with fever and abdominal pains primarily on his right side.

A statement from E.G., dated in November 1951, showed that he stated that he had served with the Veteran aboard the U.S.S. LST 1148, and that the Veteran often complained of aching feet and swollen ankles, which the Veteran attributed to long hours of standing watch.  He stated that the Veteran had gone to sick bay "quite a bit for treatment" by a pharmacist's mate.  

A statement from R. H. dated in June 1951, showed that he stated that he had served with the Veteran aboard the U.S.S. LST 1148, and that the Veteran had complained of foot symptoms, and asked him to assist with some of duties.  

The transcript of the Veteran's hearing, held in June 1951, showed that he testified to the following: he began to have swelling and aching in his ankle joints in about May 1945, with intermittent symptoms thereafter.  He requested treatment in beginning in June 1945.  In about December 1945, he had two or three attacks of recurring fever, with temperatures of about 100 degrees, and persistent right-sided pain that the pharmacist's mate feared may be appendicitis.  He was hospitalized at Pearl Harbor in January 1946, and was determined not to have appendicitis.  His fever returned aboard ship later that month, he was put on bedrest for five days and given penicillin.  He was hospitalized at "the Marine Hospital" in Long Beach, California, and was again determined not to have appendicitis.  Following separation from service, he continued to have occasional aching and swelling of his feet, and right-sided pain.  He was treated by VA for a pilonidal cyst in 1948, and lesions of his mouth, and other areas, in February 1949.  He was also treated by private health care providers.  In March 1950, he began to have visual symptoms ("spider webs" and "little blind spots").  In June 1950, he was hospitalized by VA with eye symptoms, and was diagnosed with Steven-Johnson syndrome.  Later that year, he was diagnosed with Behcet's syndrome by a private health care provider.  

In July 1953, the Board denied the Veteran's claim for service connection for chronic uveitis with defective vision.  A review of the Board's decision shows that it provided a detailed summary of the Veteran's medical history, to include the Veteran's hospitalization in 1948 for treatment of a pilonidal cyst, a January 1949 medical report of mouth ulcers, a December 1950 diagnosis of Steven-Johnson syndrome which affected the eyes and joints, a September 1950 hospitalization for blurred vision in both eyes that resulted in a diagnosis of Behcet's Syndrome, an April 1951 diagnosis of uveitis (characterized as "etiology unknown"), and affidavits from laypersons and opinions from physicians linking the Veteran's claimed disorder to his period of active duty service.  However, the Board determined that the onset of the Veteran's disorder was in March 1950, four years following separation from service.  The Board denied the claim, explaining that the Veteran's service medical records were completely silent for ocular complaints or a systemic disorder with characteristic ocular manifestations, and that no significant abnormalities were reported found on examination prior to separation from service, nor were they shown upon post-service VA hospitalization in 1948.  

Under the regulations in effect at the time of the Board's July 1953 decision, service connection was warranted for any disease diagnosed after discharge from war or peacetime service when all of the evidence, including lay evidence and all evidence pertinent to the circumstances of service, established under the usual rules, including resolution of reasonable doubt in the claimant's favor, that the disease was incurred in service.  38 C.F.R. § 3.78 (1953); see also 38 U.S.C. §§ 471, 700, 701 (1953).  

The Veteran initially asserted that the RO's May 1951 rating decision was based on CUE.  However, the RO's rating decisions denying service connection for an eye disability, dated between 1951 and 1953, were subsumed by the Board's July 1953 decision.  They are therefore not properly the subject of a CUE claim.  38 U.S.C.A. § 7104 (a) (West 2014 & Supp. 2015); 38 C.F.R. § 20.1104 (2015). 

The Board finds that there was no CUE in the July 1953 Board decision, which denied the Veteran's claim of service connection for chronic uveitis with defective vision.  At the time of the Board's decision, the Veteran had testified that his eye symptoms began after service, in March 1950.  His primary assertion was that he had gastrointestinal/abdominal (pain), skin (furuncles and mouth ulcers) and/or joint symptoms (to include swelling and pain) during service that were evidence of a disease process that was subsequently diagnosed and which was related to his current eye disability.  

At the time of the Board's decision, the Veteran's service treatment records did not show any treatment, findings, complaints, or diagnoses involving his eyes, to include his kind of visual acuity.  This evidence showed that he passed a night vision test in March 1945.  The Veteran's March 1946 separation examination report showed that his eyes were noted to be normal, and that his vision was 20/20, bilaterally.  In summary, during service there were no complaints, findings, or diagnoses involving an eye disorder, to include Stevens-Johnson disease or Behcet's Syndrome.  Thus, the Board could reasonably have concluded that a chronic condition of any kind was not shown during service.  

Following service, the Veteran received VA treatment for a pilonidal sinus in December 1948.  At that time, no relevant symptoms were complained of, and no relevant history was noted.  The earliest medical evidence of an eye disability was dated about 11/2 years later, in June 1950.  See VA hospital report, covering treatment between June and September of 1950.  This evidence was dated over four years after separation from active duty service.  These reports contained findings of acute disseminated bilateral choroiditis, possible brucellosis, Stevens-Johnson disease, and Behcet's syndrome.  These reports noted a reported history of symptoms that began after service.  Specifically, they showed that the Veteran reported a 17-month history of ulcers of the mouth, face, neck and genitourinary system, and a four-month history of progressive diminution of vision.  

With regard to the Veteran's assertions of inservice symptomatology, his service treatment records, to include the health record, only showed treatment for diagnosed conditions, as noted supra.  To the extent that the Veteran was treated for abdominal pain in January 1946, the evidence merely showed that his lab reports were essentially negative for appendicitis, and that there was no diagnosis.  With regard to the claimed joint symptoms, the Veteran's service treatment record did not show any complaints, findings, or diagnoses involving joint symptoms.  In particular, the Veteran's health record, which reflected a detailed history of treatment, did not show treatment for joint symptoms.  There was treatment for skin symptoms that were attributed to diagnosed conditions, with no medical evidence linking these conditions to an eye disability.  Upon separation from service in March 1946, his eyes, mouth, skin, spine and extremities, and abdomen and pelvis, were clinically evaluated as normal.  No history of joint pain, or any other relevant symptoms, was noted.  The Board also could reasonably have found it to be probative that the Veteran did not appear to have reported any relevant history of symptomatology upon his VA hospitalization in late 1948.  See e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The Board further notes that the record shows that in August 1949, the RO denied a claim for service connection for back strain, with no claim being made for any other musculoskeletal symptoms.  See generally Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Given the foregoing, it cannot be found to have been CUE for the Board to have afforded the Veteran's service treatment records, which were created contemporaneously with his service, and the findings and/or reported histories (or lack thereof) in his post-service medical evidence, and the other evidence of record, more probative weight than the Veteran's testimony, and the lay statements, and concluded that an eye disability was not related to his service.  See e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history subsequently reported by a veteran); Caluza v. Brown, 7 Vet. App. 498, 512 (1995) (contemporaneous lay statements may be more probative that statements made many years later).  

With regard to the medical opinions, Dr. H.F.'s November 1950 opinion appears to have been based, at least in part, on the Veteran's reports of inservice joint pain, and "spreading cellulitis of the legs adjacent to the ankles" treated with hot fermentations.  In fact, no such complaints or treatment was shown.  The Board could have therefore reasonably reduced the probative value of this evidence.  Furthermore, the opinions of Dr. H.F., Dr. S.G., and Dr. G.S., all associated the Veteran's uveitis with arthritis.  However, at the time of the Board's decision, service connection was not in effect for arthritis, nor did the Veteran's service treatment records contain any findings of arthritis, which was first shown long after separation from active duty, in 1950.  Accordingly, it cannot be considered to have been CUE for the Board to have determined that this evidence was insufficiently probative to warrant a grant of the claim.  
  
Finally, Dr. W.M.'s January 1953 opinion related "recurrent appendicitis" beginning during service ("in 1945") to a later disease processes involving the Veteran's mouth and eyes.  However, there was no inservice record of treatment for symptoms shown to have been related to the appendix prior to January 1946, at which time the Veteran's service treatment records showed that his lab reports were "essentially negative" for appendicitis.  His symptoms resolved after about six days.  He was not diagnosed with appendicitis at that, or any other, time during service.  Appendicitis was not noted upon separation from service in March 1946, at which time his abdomen and pelvis were clinically evaluated as normal, and no relevant history or complaints were noted.  Accordingly, it cannot be considered to have been CUE for the Board to have determined that this evidence was insufficiently probative to warrant a grant of the claim.  

Given the foregoing, the Board finds that the Board applied the correct statutory and regulatory provisions to the correct and relevant facts.  At the time of the Board's July 1953 decision, the Veteran's service treatment records did not show treatment for eye symptoms, or findings or a diagnosis of, an eye disability.  An eye disability was first diagnosed about four years after separation from active duty service, in June 1950.  It appears that the Board assigned more weight to the Veteran's service treatment records, that lack of a reported history of relevant symptoms prior to 1950, and the lack of relevant treatment or findings for several years following separation from service, than to the private etiological opinions.  With regard to the Veteran's claimed symptoms that did not involve the eyes, there was one treatment for abdominal pain in January 1946, in which appendicitis was ruled out by, at a minimum, some laboratory testing.  Notwithstanding that single episode of treatment, there was no record of treatment for the claimed joint symptoms, and no evidence linking any diagnosed disorder during service to the Veteran's eye disability.  There was treatment for skin symptoms that were attributed to diagnosed conditions, with no medical evidence linking these conditions to an eye disability.  Based on the foregoing, there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Luallen.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by the Board to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed error during the adjudication process.  Id.; Fugo; Crippen v. Brown, 9 Vet. App. 412 (1996).

In reaching this decision, the Board has considered the June 2016 Court decision, which states that the Board's July 1953 "appears to have overlooked multiple facts that existed at the time of the decision."  The Court cited the Veteran's treatment for abdominal pain in January 1946 as an example; no other symptomatology was specifically identified.  The Court stated that Behcet's syndrome is a systemic disorder with characteristic manifestations that can involve the joints and gastrointestinal system, and that "the record reflects in-service symptoms that may have been the first symptoms of this disorder."  

A review of the Board July 1953 decision shows that it discussed the Veteran's treatment for abdominal pain.  The Board indicated that it had determined that the Veteran's other inservice treatment, i.e., apart from his abdominal pain, was "unrelated to the issue involved in this appeal."  In this regard, the Veteran's service treatment records have been discussed.  They did not show that he was treated for the majority of inservice symptoms claimed to have been relevant by the Veteran, to include feet, ankle, and knee symptoms.  There was treatment for skin symptoms that were attributed to diagnosed conditions, with no medical evidence linking these conditions to an eye disability.  No relevant complaints or findings were shown upon separation from service, or for several years following separation from service.  As previously stated, it cannot be found to have been CUE for the Board to have afforded the Veteran's service treatment records, and the findings and/or reported histories (or lack thereof) in his post-service medical evidence, and the other evidence of record, more probative weight than the Veteran's testimony, and the lay statements.  In this regard, at the time of the Board's July 1953 decision, it was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  In addition, the Board was not required to include reasons and bases for the findings and conclusions on all material issues of fact and law.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (citing 38 U.S.C.A. § 4004(d)(1) (1988) and noting that Congress amended 38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to mandate that a "decision of the Board shall include ... a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record."  Accordingly, the Board's July 1953 decision cannot be considered to have been based on CUE due to a "failure" to discuss his inservice symptoms in greater detail.  

To the extent that the Veteran has argued that the Board should have treated his claim as one based on exposure to ionizing radiation, he has conceded that he did not raise such a claim as of July 1953, nor does the record contain any basis to find that such a claim was reasonably raised by the record as of July 1953.  Specifically, at the time of the Board's July 1953 decision, there was no medical evidence to show that the Veteran had an eye disability that was related to exposure to ionizing radiation.  See e.g., EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Although laws were subsequently enacted that provided presumptive service connection for certain diseases in radiation-exposed veterans, those presumptions were not in effect at the time of the July 1953 Board decision, nor were there other regulations specific to ionizing radiation exposure in existence at that time.  Therefore, it is not shown that a discussion of a theory of service connection based on exposure to ionizing radiation, had it been provided, would have compelled a different result.  See Fugo, 6 Vet. App. at 43; see also Natali v. Principi, 345 F.3d 1375 (Fed. Cir 2004) (error not CUE where not outcome determinative); Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  

The Veteran has asserted CUE existed in the July 1953 Board decision because the Board failed to rebut statements submitted on his behalf with expert statements of its own.  However, any failure to fulfill the duty to assist does not amount to CUE.  See e.g., 38 C.F.R. § 20.1403 (2015); Counts v. Brown, 6 Vet. App. 473, 480   (1994) (CUE cannot be premised upon records which appellant alleges should have been in the record at the time of the prior adjudications).

The Board notes that evidence developed subsequent to the Board's July 1953 decision, to include evidence subsequently utilized by the Board to grant service connection for uveitis, is not for consideration in the determination of whether there was CUE in the Board decision, as this evidence was not of record at the time of the July 1953 Board decision.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  


ORDER

The Veteran's claim that a July 10, 1953 Board decision, which denied entitlement to service connection for bilateral uveitis, was clearly and unmistakably erroneous is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


